Eodman, J.
There is no error. The rule laid down by Ms Honor is supported by the cases of Parrott v. Hartsfield, 4 D. & B. 110, and Morse v. Nixon, 6 Jones, 84. It is objected however, that it appeared upon the evidence that at the moment when the ass was shot he had turned off from the cow, and therefore the killing could not be justified as being neces-' sary to protect the property of the defendant.
But we are of opinion, that this question was fairly left to-, the jury, and that there was evidence in support of their finding.
With the weight of the evidence we have nothing to do.
Per Curiam. Judgment affirmed.